Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   1 of14of
                                                                          PageID
                                                                            4    #:
                                     10101


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
           Plaintiff,                       )
                                            )
     v.                                     )      No. 4:15CR404 HEA/NAB
                                            )
ANTHONY JORDAN (3),                         )
                                            )
       Defendant.                           )

                                    SCHEDULING ORDER

          The above matter is referred to the undersigned pursuant to 28 U.S.C. § 636(b). On

December 19, 2016, the undersigned deemed this matter a complex case pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii). [Doc. #765]. On December 20, 2018, the Government filed a Notice of Intent

to Seek the Death Penalty Pursuant to Title 18, United States Code, Section 3593 as to Defendant

Anthony Jordan. [Doc. #1988.] On March 5, 2019, this matter came before the undersigned for a

status conference. J. William Lucco, Michael Gorla, and Maria Pedraza appeared on behalf of

Defendant and Tom Rea and Erin Granger appeared on behalf of the Government. The parties

discussed the joint proposed scheduling order submitted on March 4, 2019. [Doc. #2098.] For the

reasons stated on the record at the status conference, the undersigned will ADOPT the parties’

joint proposed scheduling order as it applies to pretrial matters. The parties also included

proposed deadlines to be considered by the District Judge, therefore the undersigned will not

include those deadlines in this order.

          Accordingly,

          IT IS HEREBY ORDERED that The Government is to make disclosures required by

Brady v. Maryland, 373 U.S. 83 (1963) (evidence which might tend to exculpate a defendant or
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   2 of24of
                                                                          PageID
                                                                            4    #:
                                     10102


mitigate punishment) on or before June 3, 2019. Any exculpatory evidence coming into the

possession of the Government after this deadline will be promptly provided to Defendant.

        IT IS FURTHER ORDERED that the deadline for the Government to comply with all

discovery and inspection obligations required by Rule 16(b) of the Federal Rules of Criminal

Procedure is on or before June 3, 2019.

       IT IS FURTHER ORDERED that any motion challenging the death penalty, including

legal challenges to the validity of the aggravating factors, and the Government’s notice of intent

shall be filed on or before July 15, 2019.     The Government may respond by August 15, 2019.

Defendant may reply by September 16, 2019.

       IT IS FURTHER ORDERED that the deadline for the Government to provide notice of

intent to utilize evidence pursuant to Fed. R. Evid. 404(b) is on or before August 5, 2019.

        IT IS FURTHER ORDERED that Defense’s response to any notice of intent to utilize

evidence pursuant to Fed. R. Evid. 404(b) is September 9, 2019.

       IT IS FURTHER ORDERED that the Government shall disclose all evidence it intends

to offer in support of the aggravating factors set out in the notice of intent on or before September

9, 2019. Subsequent modifications or additions to such matters shall be promptly provided to the

Defendant on a continuing basis.

        IT IS FURTHER ORDERED that the deadline for the Defendant to file motions that

would be dispositive, including motions to dismiss the indictment, motions for bill of particulars,

factual challenges to the validity of the aggravating factors, challenges to the grand jury and venire,

motions attacking institution of the prosecution, and motions alleging selective prosecution, is

October 21, 2019. The Government’s response to any such motions is due on or before November




                                                  2
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   3 of34of
                                                                          PageID
                                                                            4    #:
                                     10103


21, 2019. The Defendant’s reply to the Government’s response is due on or before December 20,

2019. Any hearing necessary on dispositive motions will be promptly scheduled by the Court.

         IT IS FURTHER ORDERED that the Government is directed to file a proposal in the

matter of Rule 12.2 procedures on or before October 28, 2019. The Defendant is directed to

respond to the Government’s proposal on or before November 18, 2019. The Government may

file a reply to the Defendant’s response on or before December 20, 2019.

         IT IS FURTHER ORDERED that the deadline for any Defense notice of intent to offer

penalty phase mental health evidence required under Fed. R. Crim. P. 12.2(b)(2) is April 23, 2020.

Any necessary additional deadlines concerning penalty phase mental health evidence shall be

promptly scheduled by the Court in conjunction with, or after, the Court rules on the parties’ Rule

12.2(b)(2) proposals.

         IT IS FURTHER ORDERED that the deadline for filing motions to suppress statements

and evidence, including electronic surveillance conducted by the government, is February 20,

2020. The Government’s response to any such motions to suppress is due on or before March 20,

2020. The Defendant’s reply to the Government’s response is due on or before April 20, 2020.

Any hearing necessary on Defendant’s suppression motions will be promptly scheduled by the

Court.

         IT IS FURTHER ORDERED that the deadline for Defendant to raise issues of

competency is March 23, 2020. Any additional deadlines or hearing necessary to this issue will

be promptly scheduled by the Court.

         IT IS FURTHER ORDERED that the deadline for Defendant to raise claims under

Atkins v. Virginia, 563 U.S. 304 (2002) is March 23, 2020. Any additional deadlines or hearing

necessary to this issue will be promptly scheduled by the Court.



                                                3
Case: 4:15-cr-00404-HEA-NAB
      Case 2:18-cr-00292-DWA Doc.
                              Document
                                  #: 2145180-2
                                           Filed:Filed
                                                  03/20/19
                                                       01/22/20
                                                             Page:
                                                                Page
                                                                   4 of44of
                                                                          PageID
                                                                            4    #:
                                     10104


            IT IS FURTHER ORDERED that the deadline for Defendant to provide notice of his

intention to present an insanity defense under Fed. R. Crim. P. 12.2(a) or notice to present expert

evidence relating to a mental disease or defect or any other mental condition of Defendant bearing

on the issue of guilt under Rule 12.2(b)(1) is on or before March 23, 2020. Any additional

deadlines or hearing necessary to this issue will be promptly scheduled by the Court if such notice

is filed.

            IT IS FURTHER ORDERED that the deadline for Defendant to comply with all

discovery and inspection obligations required by Rule 16(b) of the Federal Rules of Criminal

Procedure is on or before March 23, 2020.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE
Dated this 20th day of March, 2019.




                                                4
